In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        Filed: August 17, 2021

* * * * * * * *                        *   *   *
NAZARETH JUNE LAJON,                               *       UNPUBLISHED
                                                   *
                 Petitioner,                       *       No. 20-689V
                                                   *
v.                                                 *       Special Master Dorsey
                                                   *
SECRETARY OF HEALTH                                *       Decision Based on Stipulation; Influenza
AND HUMAN SERVICES,                                *       (“Flu”) Vaccine; Shoulder Injury Related
                                                   *       to Vaccine Administration (“SIRVA”).
                 Respondent.                       *
                                                   *
*    *   *   *     *   *       *   *   *   *   *

Roberto E. Ruiz-Comas, RC Legal & Litigation Services PSC, San Juan, PR, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION BASED ON STIPULATION1

        On June 9, 2020, Nazareth June Lajon (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of an influenza
(“flu”) vaccine on December 14, 2018, she suffered either left shoulder injury related to vaccine
administration (“SIRVA”) or a left arm abscess caused-in-fact by vaccination. Petition at 1
(ECF No. 1).

      On August 17, 2021, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 43). Respondent denies that the flu vaccine

1
  Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision
will be available to anyone with access to the Internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.


                                                       1
caused petitioner to suffer from SIRVA, alleged left arm abscess, or any other injury. Id. at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1) A lump sum of $565.89, for satisfaction of a Commonwealth of Puerto Rico
           Medicaid lien, in the form of a check payable jointly to petitioner and:

                                     Secretario de Hacienda
                                        Medicaid Program
                                     Program Integrity Unit
                                         P.O. Box 70184
                                   San Juan, Puerto Rico 00936
                       Attn: Maria Garcia Ducos, Program Integrity Director
                          Ref: Nazareth June Lajon, Case No. 2021-07808

       Petitioner agrees to endorse this payment to the Commonwealth of Puerto Rico.

       (2) A lump sum of $58,000.00 in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.


                                             s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2